Case 2:19-cv-06605-MWF-E Document 31 Filed 12/17/19 Page 1 of 1 Page ID #:190
                                                                             JS6

                       UNITED STATES DISTRICT COURT
                      CENTRAL DISTRICT OF CALIFORNIA
                            CIVIL MINUTES—GENERAL

Case No. CV 19-6605-MWF-E                                   Date: December 17, 2019
Title:   Brian Whitaker v. Tesla Motors, Inc., et al.
Present: The Honorable MICHAEL W. FITZGERALD, U.S. District Judge

          Deputy Clerk:                             Court Reporter:
          Rita Sanchez                              Not Reported

          Attorneys Present for Plaintiff:          Attorneys Present for Defendant:
          None Present                              None Present

Proceedings (In Chambers): ORDER RE: MOTION TO DISMISS COMPLAINT
                           PURSUANT TO FRCP 12(b)(6) [24]

      Before the Court is Tesla Motors, Inc.’s (“Tesla”) Motion to Dismiss Complaint
For Lack of Prosecution (the “Motion”), filed on November 11, 2019. (Docket No.
24). Plaintiff Brian Whitaker filed an Opposition on November 25, 2019. (Docket No.
28). Tesla filed a Reply on December 2, 2019. (Docket No. 29).

      The Motion was noticed to be heard on December 16, 2019. The Court read and
considered the papers on the Motion and deemed the matter appropriate for decision
without oral argument. See Fed. R. Civ. P. 78(b); Local Rule 7-15. The hearing was
therefore VACATED and removed from the Court’s calendar.

      The Court previously granted Tesla’s motion to dismiss with leave to amend.
(Docket No. 23). Plaintiff has informed the Court that he declines to do so.
(Opposition at 4). Accordingly, Tesla’s pending motion to dismiss is GRANTED
without leave to amend and the action is DISMISSED.

        This Order shall constitute notice of entry of judgment pursuant to Federal Rule
of Civil Procedure 58. Pursuant to Local Rule 58-6, the Court ORDERS the Clerk to
treat this Order, and its entry on the docket, as an entry of judgment.

      IT IS SO ORDERED.




______________________________________________________________________________
                         CIVIL MINUTES—GENERAL                              1
